Citation Nr: 1816385	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  13-20 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for major depressive disorder (claimed as depression) as secondary to hepatitis C.

2. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities as secondary to hepatitis C.

3. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities as secondary to hepatitis C.

4. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida for depression.  The rating decision dated February 2012 from the regional office in St. Petersburg, Florida for bilateral upper and lower neuropathy and TDIU is also on appeal. 

In July 2016, the Board remanded the issues on appeal for further development, including for the provision of a VA examination and addendum opinion regarding the etiology of the Veteran's claims.  That development having been addressed, the case has since returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for bilateral peripheral neuropathy for the upper and lower extremities and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's chronic depression was aggravated by his service-connected hepatitis C.


CONCLUSION OF LAW

The criteria for service connection for depression as secondary to service-connected hepatitis C are met.  38 U.S.C. §§ 1110, 1111, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

Service connection will be established on a secondary basis for a current disability that is caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish secondary service connection based on causation, the evidence must show that the claimant has a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a). 

To establish secondary service connection based on aggravation, the evidence must show an increase in severity of a disease or injury which is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected condition.  38 C.F.R. § 3.310(b).  Service connection for a nonservice-connected disease or injury based on aggravation will not be established absent medical evidence of the baseline level of severity of such disease or injury created before the onset of aggravation, or the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.  

The Veteran asserts that his depression was caused or aggravated by his service-connected hepatitis C.  See January 2010 Report of General Information; May 2010 Statement in Support of Claim; October 2010 Notice of Disagreement.  

The Veteran's private treatment records acknowledge that his hepatitis C has aggravated his depression.  See e.g. December 2009 Disability Evaluation (noting the Veteran's medical issues as one of his triggers for his depression); February 2010 Mental Health E&M Note (reflecting that the Veteran's diagnosis of major depressive disorder is relative to his hepatitis C); March 2011 MHC Note (reporting the Veteran's depression was a result of his hepatitis C). 

The Veteran was afforded a VA examination in November 2012.  The examiner noted that the Veteran was diagnosed with major depressive disorder and PTSD.  However, the Veteran's PTSD has been attributed to his experiences after service.  See November 2010 MHC Note.  The examiner noted that the Veteran's depressive symptoms worsened as his hepatitis C became more severe and debilitating.  The examiner also reported that the Veteran became increasingly isolated after his hepatitis diagnosis.  In addition, it was found that the Veteran's depressive symptoms increased substantially in relationship to his medical issues. 

The Veteran was afforded another VA examination in February 2013.  The examiner found that the medical issues caused by the Veteran's service-connected hepatitis increased his depression symptoms to the point where he sought treatment.  The examiner found that the Veteran's depression was as likely as not aggravated beyond its normal progression by the medical impact of his hepatitis C.  

Further, the Board acknowledges a negative medical opinion in the way of the June 2013 VA C&P Examination Report.  While the examiner reasoned that the Veteran's depression was aggravated by his back, hand, and knee pain, the examiner did not explicitly address the effect of hepatitis C on the Veteran's mental state.  Allen, 7 Vet. App. at 448.  As the medical evidence of record includes references to the Veteran's symptoms of depression in relation to his hepatitis C, the Board finds that this medical opinion lacks probative value with regards to this claim.  

Given the foregoing, the Board finds that a preponderance of the evidence weighs in favor of the Veteran's claim.  Accordingly, service connection for depression is granted.  


ORDER

Service connection for depression as secondary to service-connected hepatitis C is granted.


REMAND

Unfortunately, another remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claim for service connection for bilateral peripheral neuropathy of the upper and lower extremities and entitlement to a TDIU is again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

There appear to be outstanding medical treatment records.  In a November 2017 statement, the Veteran mentioned seeing a neurologist in 2000-2001 for pain in his fingers and feet.  See November 2017 Statement in Support of Claim.  On remand, efforts should be undertaken to obtain these records.  Moreover, because the claim is being remanded, any recent VA treatment records should be obtained.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c)(2).

The Board notes that the Veteran's claim for a TDIU is inextricably intertwined with the claim for service connection for peripheral neuropathy of the upper and lower extremities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, consideration of the claim for TDIU must be deferred pending the resolution of the peripheral neuropathy service connection claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claims.  Special attention is directed to records pertaining to the neurologist he saw in 2000-2001.  See November 2017 Statement in Support of Claim.  The Veteran should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the VBMS virtual file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2. After the above is completed, review all additional evidence received and readjudicate the claims on appeal.  If any benefits sought remains denied, provide a supplemental statement of the case to the Veteran, and give him an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


